Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 23, 2019

                                       No. 04-19-00590-CR

                                    Derwin Ray ROBINSON,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR1021
                          Honorable Frank J. Castro, Judge Presiding

                                         ORDER
           The reporter’s record was originally due October 4, 2019. After this court contacted
the court reporter to determine the status of the record, the court reporter filed a notification of
late record, stating that the reporter’s record has not been filed because appellant has failed to
request the record in writing. It is therefore ORDERED that appellant provide written proof to
this court by November 4, 2019 that the appellant has requested the court reporter to prepare the
reporter’s record. The request must designate the portions of the proceedings and the exhibits to
be included. See TEX. R. APP. P. 34.6(b)(1). The reporter’s record must be filed no later than ten
days after the date appellant’s written proof is filed with this court.



                                                      _________________________________
                                                      Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2019.



                                                      ___________________________________
                                                      LUZ ESTRADA,
                                                      Chief Deputy Clerk